Citation Nr: 1703999	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disability

2. Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel




INTRODUCTION

The Veteran served active duty from April 1992 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The claim on appeal was previously remanded for additional development in September 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A remand is required again in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

In September 2014, the Board remanded this case for a medical opinion to confirm the Veteran's left and right knee disabilities and to provide an opinion on the nature and etiology of that claimed disability. The remand also required an opinion whether the knee disabilities were caused by or aggravated by the Veteran's service connected shin splints, lumbosacral strain, and/or left foot stress fracture.  

The Board finds that the December 2014 medical opinion is not adequate for the purposes of adjudication for a service connection for a right and/or left knee disability. An adequate medical examination considers the Veteran's lay statements concerning his or her claim. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the United States Court of Appeals for Veterans Claims (Court) determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion). In this case, the December 2014 medical opinion found that the claimed conditions were less likely than not incurred in-service. The medical opinion's rationale relied on the absence of evidence in the service treatment records, demobilization questionnaire, and VA documentation. The medical opinion failed to consider the Veteran's lay statements that she had knee pain in-service and a year following service. The opinion did not consider the Veteran's statement that the constant marching, running, and prolong standing in-service affected her knees. The medical opinion also appears to not consider the Veteran's statements concerning the symptoms of her left and/or right knee condition. 

In addition, clarification is necessary regarding the issue of whether shin splints cause or aggravate the knee disabilities. The examiner determined that the same activities that aggravate the shin splints cause knee pain. The examination report noted that the Veteran developed shin splints while running in the military, which the Veteran is also claiming caused her knee pain. This suggests that the Veteran's knee impairment also should be attributed to her military service.

Therefore, the Board finds that a remand is required to ensure that an adequate and contemporaneous record is before the VA prior to any adjudication on the merits. 

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why an adequate examination will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing." Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). It is incumbent upon the adjudicator to return an examination report as inadequate if it does not contain sufficient detail. 38 C.F.R. § 4.2 (2016). In this case, no adequate VA opinion has been offered regarding the Veteran's claimed right knee and left knee disability. As such, a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any updated medical records pertaining to the Veteran's right and/or left knee disabilities.  

2. Obtain an opinion from a VA medical examiner. Provide the examiner with the claims file including a copy of this REMAND and any relevant evidence in Virtual VA or Veterans Benefits Management System (VBMS). After a complete review of the record, the examiner should respond to the following: 

The examiner is asked to provide an opinion regarding the nature and etiology of the Veteran's right and left knee disability:
	
a. The examiner must provide an opinion, based on the record, regarding whether it is at least likely as not (a 50 percent or greater probability) that any right and/or left knee disability had its onset in service, was manifest within one year of service, or is otherwise related to the Veteran's active duty service. 

The examiner must address the Veteran's statements in the opinion's rationale. Specifically, the Veteran's December 2010, April 2010, and July 2011 statements relating to her knee disability. 

b. The examiner must provide an opinion, based on the record, regarding whether the Veteran's right and/or left knee disability is proximately due to or the result of the Veteran's service-connected disabilities, to include her service-connected bilateral shin splints, lumbosacral strain, and/or left foot stress fracture.

c. The examiner must provide an opinion, based on the record, regarding whether the Veteran's right and/or left knee disability is aggravated (permanently worsened) by the Veteran's service-connected disabilities, to include her service-connected bilateral shin splints, lumbosacral strain, and/or left foot stress fracture.
		
The examination must provide a clear medical rationale for all opinions offered. 

3. The AOJ should readjudicate the claim on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should receive a Supplemental Statement of the Case and an opportunity to respond. If necessary, the case should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




